DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 11/19/2021. As directed by the amendment, claims 1, 6, and 12-13 were amended, and no claims were cancelled nor added. Thus, claims 1-20 are presently pending in this application
Claims 1-20 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Rodney Fuller on 2/1/2022. 

The application has been amended as follows:



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Deren (2018/0000626), Vess (2011/0190675), Diana (2004/0210176), Yang (2014/0221880) and Hanks (2015/0148196) do not specifically disclose the claimed apparatus as presented in the claims 1-20. 
Regarding claim 1, Deren discloses a therapy dynamic hand splint system (see 10A and pump disclosed in paragraph 0033, fig. 3), comprising: a pump (see pump in paragraph 0033), a sleeve (10A) comprising PVC (see paragraph 0052, Deren discloses that the air chambers is constructed of material including polyvinyl chloride (PVC)) and having two fluid-tight cavities (see cavities 20A and 18A in fig. 4, paragraph 0035) filled with fluid pressurized by the pump (see paragraph 0033), and the sleeve extends along a majority of a forearm of a user when the sleeve is wrapped around the forearm (see the annotated-Deren fig. 4 in the Non-final rejection mailed on 8/31/2021, see paragraph 0035), an inflatable bladder (16a, fig. 4, paragraph 0035) comprising PVC (see paragraph 0052) and having an expanded state wherein the bladder is charged with fluid pressurized by the pump and a collapsed state wherein the bladder is substantially empty, the inflatable bladder sized such that it is small enough that at least 
Vess teaches a sleeve (202, fig. 1) comprise a first edge and a second edge opposite the first edge, the first and second edges releasably coupled to each other through two straps (straps is ends having 204a, 204b, 204c, 204c, see fig. 2), the first and second edges sized to extend along a limb of a user when the sleeve is wrapped around the limb (see fig. 2 with reference to fig. 3, the first edge is the side having 212a, 212c, 212d, and the second edge is the edge forming the valleys between 204a and 204b, see paragraphs 0020-0021). 
Diana teaches a sleeve (see sleeve 300, fig. 4) for compressing a limb (see abstract) and to provide a cool/cold or heat treatment (see paragraphs 0037 and 0046, heat exchanger 118 can provide cool or heat fluid to the wrap to compress and provide thermal therapy, cool is interpreted as cold, since the claim has not establish a temperature, furthermore, claim 36, Diana claim a temperature range of 32°F to 70°F 
Yang teaches an electric pump (7, fig. 6), refrigeration device that is thermoelectric (4, fig. 6, paragraph 0025), a fluid reservoir (reservoir 31, see fig. 6) comprising the cold fluid (cold fluid in 31, see paragraph 0028), wherein the fluid is in thermal contact with the refrigeration device (See fig. 6) and maintained within a therapeutic temperature range (see paragraph 0029), the fluid furthermore in fluidic communication with a fluid-tight cavity (fluid chamber of 1, fig. 7) through the electric pump, at least one valve and at least one hose (5, see fig. 7).
Hanks teaches an inflatable gripper that is for opening a hand of a user (see figs. 1-3 and paragraphs 0027 and 0030). 
However, Deren, Vess, Diana, Yang and Hanks fail to disclose the combinations of structures as claimed and that the inflatable bladder is configured to be inserted into the palm of the contracted spastic hand and inflated to exert outward force on the contracted spastic hand and open the contracted spastic hang. Therefore, to modify 
Regarding claim 6, Deren discloses a therapy dynamic hand splint system (see 10A and pump disclosed in paragraph 0033, fig. 3), comprising: a pump (see pump in paragraph 0033), a sleeve (10A) having fluid tight cavity (see cavities 20A and 18A in fig. 4, paragraph 0035) filled with fluid pressurized by the pump (see paragraph 0033), and the sleeve extends along a majority of a forearm of a user when the sleeve is wrapped around the forearm (see the annotated-Deren fig. 4 in the Non-final rejection mailed on 8/31/2021, see paragraph 0035), an inflatable bladder (16a, fig. 4, paragraph 0035) having an expanded state wherein the bladder is charged with fluid pressurized by the pump and a collapsed state wherein the bladder is substantially empty, the inflatable bladder sized such that it is small enough that at least a portion of the bladder fits inside a palm of a contracted spastic hand of the user while the bladder is in the collapsed state and large enough that the portion is larger than the palm of the contracted spastic hand when the bladder is in the expanded state (see the annotated-Deren fig. 4 in the Non-final rejection mailed on 8/31/2021 and paragraphs 0035 and see paragraph 0033 for valve 22, as shown, chamber 16 having a portion that fits into the palm of the user, furthermore, Deren discloses that the chamber comprises valve 22 such that the chamber can be inflated, therefore, it would be able to expand and contract, and when contracted, relatively, in the collapsed state, the bladder is substantially empty, furthermore, depending on the user’s size the bladder would be larger than the palm of the contracted spastic hand when the bladder is in the expanded state), at least one valve (see valve 22).

Diana teaches a sleeve (see sleeve 300, fig. 4) for compressing a limb (see abstract) and to provide a cool/cold or heat treatment (see paragraphs 0037 and 0046, heat exchanger 118 can provide cool or heat fluid to the wrap to compress and provide thermal therapy, cool is interpreted as cold, since the claim has not establish a temperature, furthermore, claim 36, Diana claim a temperature range of 32°F to 70°F which would overlap with the claimed temperature range of the instant claim 5 (0°C to 20°C)) by an electric pump (108, fig. 4), a fluid reservoir (120, fig. 4) comprising the fluid, wherein the fluid is in thermal contact with a refrigeration device (118, fig. 4) and maintained within a therapeutic temperature range (paragraph 0046 and entire disclosure, Diana discloses that the device would provide cool fluid, which would be maintained within a therapeutic temperature range), the fluid furthermore in fluidic communication with a fluid tight cavity (cavity within 300) of the sleeve and the inflatable bladder through the electric pump, at least one valve (valve 116, fig. 4, paragraph 0041) and at least one hose (see circuit in fig. 4 and paragraph 0046, see hose 65 for reference relative to fig. 4).  

Hanks teaches an inflatable gripper that is for opening a hand of a user (see figs. 1-3 and paragraphs 0027 and 0030). 
However, Deren, Vess, Diana, Yang and Hanks fail to disclose the combinations of structures as claimed and that the inflatable bladder is configured to be inserted into the palm of the contracted spastic hand and inflated to exert outward force on the contracted spastic hand and open the contracted spastic hang. Therefore, to modify Deren, Vess, Diana, Yang and Hanks to arrive at the claim invention would be based upon improper hindsight reasoning.
Regarding claim 12, Deren discloses a therapy dynamic hand splint system (see 10A and pump disclosed in paragraph 0033, fig. 3), comprising: a pump (see pump in paragraph 0033), a sleeve (10A) comprising a fluid source (fluid within cavities 20A and 18A in fig. 4, paragraph 0035) filled with fluid pressurized by the pump (see paragraph 0033), the sleeve sized to extend along a majority of a forearm of a user when the forearm is worn and the fluid source is in thermal contact with the forearm (see the annotated-Deren fig. 4 in the Non-final rejection mailed on 8/31/2021, see paragraph 0035), an inflatable bladder (16a, fig. 4, paragraph 0035) having an expanded state 
Diana teaches a sleeve (see sleeve 300, fig. 4) for compressing a limb (see abstract) and to provide a cool/cold or heat treatment (see paragraphs 0037 and 0046, heat exchanger 118 can provide cool or heat fluid to the wrap to compress and provide thermal therapy, cool is interpreted as cold, since the claim has not establish a temperature, furthermore, claim 36, Diana claim a temperature range of 32°F to 70°F which would overlap with the claimed temperature range of the instant claim 5 (0°C to 20°C)) by an electric pump (108, fig. 4), a fluid reservoir (120, fig. 4) comprising the cold fluid, wherein the fluid is in thermal contact with a refrigeration device (118, fig. 4) and maintained within a therapeutic temperature range (paragraph 0046 and entire disclosure, Diana discloses that the device would provide cool fluid, which would be 
Yang teaches an electric pump (7, fig. 6), refrigeration device that is thermoelectric (4, fig. 6, paragraph 0025), a fluid reservoir (reservoir 31, see fig. 6) comprising the cold fluid (cold fluid in 31, see paragraph 0028), wherein the fluid is in thermal contact with the refrigeration device (See fig. 6) and maintained within a therapeutic temperature range (see paragraph 0029), the fluid furthermore in fluidic communication with a fluid-tight cavity (fluid chamber of 1, fig. 7) through the electric pump, at least one valve and at least one hose (5, see fig. 7).
Hanks teaches an inflatable gripper that is for opening a hand of a user (see figs. 1-3 and paragraphs 0027 and 0030). 
However, Deren, Diana, Yang and Hanks fail to disclose the combinations of structures as claimed and that the inflatable bladder is configured to be inserted into the palm of the contracted spastic hand and inflated to exert outward force on the contracted spastic hand and open the contracted spastic hang. Therefore, to modify Deren, Diana, Yang and Hanks to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning. 
Therefore, claims 1-20 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fehring (2011/0276082) is cited to show a pressure therapy device for the hand having an inflatable bladder. 
Antypas (4,281,647) is cited to show an inflatable hand splint. 
Boezaart (2016/0184126) is cited to show a splint comprising an inflatable bladder. 
Galloway (2015/0366695) is cited to show a limb stabilization device comprising inflatable bladders. 
Mann (5,531,668) is cited to show an inflatable palmar bladder. 
Hasegawa (4,619,250) is cited to show an inflatable device for improving functions of hand fingers. 
Jacobson (3,811,434) is cited to show an inflatable splint. 
Sweeney (4,182,320) is cited to show a splint comprising an inflatable bladder. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785